The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant' s election of claims 1-9 in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).	

Claim Objection
Claim 4 should have “wt %” (like claim 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bayer et al. (US 20190047246).
Re claims 1-3 and 7-9, Bayer et al. teaches modified tie layer C and extra layers between B (upper main) and D (lower main) (adhesive of thermoplastic resin) – [28-29] of modified polyolefin layer with maleic anhydride grafted polypropylene (and with LLDPE or PE or EVA– different per claim 2) in [29-30] and are coextruded [18] and D (lower main) is a leather layer design in [41-45] smooth and unroughened. See [12-17]. Claims 1-3, and 7-9 are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayer et al. US 20190047246 in view of Wong et al. (US 6,380,230).
Bayer is relied upon above.
Re claims 4 and 6, Bayer taught the modified polypropylene anhydride grafted olefin but not the amount of about 1% to 10% of the anhydride grafted monomer per claim 4, remainder 99% to 90% polyolefin per claim 6.
Wong teaches an extruded film having about 0.5% to 5% of grafting monomer on ethylene/alpha olefin copolymers of EVA (overlapping ranges of claim 4). See 3:1-60 and Examples 1-4.  The amounts aid in benefits of improved color. See 2:25-58.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the general modified polyolefin layer of Bayer and include the overlapping amounts of polyolefin for improved color in a laminate and to have selected 1 wt% to 10 wt% anhydride-grafted polyolefin and 10 wt% to 99 wt% additional polyolefin from the overlapping portion of the range of 0.5% to 5% and 90% to 99 wt%, respectfully taught by the Wong reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable Bayer et al. (US 20190047246 ) in view of JP 02077479 A (JP ‘479).   

Bayer relied upon above, doesn’t disclose the grafting ration of 0.2 mol/kg to 2 mol/kg.
However, JP ‘479 teaches a modified polyolefin grafted maleic anhydride graft ratio is 0.01-0.001 mol/g (equivalent to 1 to 10 mol/kg) (overlapping applicant’s range of 0.2 mol/kg to 2 mol/kg).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the anhydride grafted polyolefin with that one of JP ‘479 as overlapping ranges have been held to establish prima facie obviousness, as to have selected 0.2 mol/kg to 2 mol/kg anhydride-grafted polyolefin from the overlapping portion of the range of 1 to 10 mol/kg is taught in the JP ‘479 reference.  MPEP 2144.05.

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2018/0134016 (Burns et al.) in view of US 20190047246 (Bayer et al.).

Re claims 1-3 and 7-9, Burns teaches a layered composite of different copolymers of LLDPE/EVA-maleic anhydride grafted polyolefin adhesive layer on surface 122, Fig. 1 (modified polyolefin layer) – [92], sandwiched between decorative layer 136, Fig. 1 of leather (upper main) – [107] (per claims 7-8) and rigid layer 120, Fig. 1 – [50] and also contains underneath, an hotmelt adhesive polyurethane reactive (PUR) polypropylene adhesive thermoplastic layer (adhesive layer) ([123, 109]) secured to a foam (lower main) layer [123-124] (claims 7-8).   See Abstract.
Burns’s modified polypropylene layer is considered unroughened as the same material and positioning between layers are heat pressed to achieve a level of smoothness of the transferred image ([97-98]) or alternatively are optimizable to achieve by heat press of the laminate and to achieve adequate levels of adhesion. See [95].  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made said laminate with smooth or unroughened surfaces.    
	The Burns reference does not teach the instant invention with sufficient specificity to constitute anticipation.  The Burns reference fails to teach that the modified polyolefin layer comprises polypropylene and thus a different polymer (per claims 1-2). Burns discloses however, the adhesive layer on 122 is any adhesive.  See [92].
Bayer teaches a similar faux leather laminate [41, 45, 58-59] having a modified polyolefin layer with maleic anhydride grafted polypropylene (also with LLDPE or PE) in [29-30] for tie layers to improve the bonding between layers.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the general modified polyolefin layer of Burns with the specific polypropylene of Bayer to improve bonding.
Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over
US 2018/0134016 (Burns et al.) in view of US 20190047246 (Bayer et al.).  in view of Wong et al. (US 6,380,230).
 
The combination is relied upon above.
Burns is silent to the wt % claimed in 4 and 6.  However, Bayer taught the modified polypropylene anhydride grafted olefin but not the amount of about 1% to 10% of the anhydride grafted monomer per claim 4, remainder 99% to 90% polyolefin per claim 6.
Further, Wong teaches an extruded film having about 0.5% to 5% of grafting monomer on ethylene/alpha olefin copolymers of EVA (overlapping ranges of claim 4). See 3:1-60 and Examples 1-4.  The amounts aid in benefits of improved color. See 2:25-58.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the general modified polyolefin layer of the combination and include the overlapping amounts of polyolefin for improved color in a laminate and to have selected 1 wt% to 10 wt% anhydride-grafted polyolefin and 10 wt% to 99 wt% additional polyolefin from the overlapping portion of the range of 0.5% to 5% and 90% to 99 wt%, respectfully taught by the Wong reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2018/0134016 (Burns et al.) in view of US 20190047246 (Bayer et al.).  in view of JP 02077479 A (JP ‘479).   
 
The combination relied upon above, doesn’t disclose the grafting ration of 0.2 mol/kg to 2 mol/kg.
However, JP ‘479 teaches a modified polyolefin grafted maleic anhydride graft ratio is 0.01-0.001 mol/g (equivalent to 1 to 10 mol/kg) (overlapping applicant’s range of 0.2 mol/kg to 2 mol/kg).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the anhydride grafted polyolefin of the combination with that one of JP ‘479 as overlapping ranges have been held to establish prima facie obviousness, as to have selected 0.2 mol/kg to 2 mol/kg anhydride-grafted polyolefin from the overlapping portion of the range of 1 to 10 mol/kg is taught in the JP ‘479 reference.  MPEP 2144.05.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/            Primary Examiner, Art Unit 1787